Exhibit DHT ANNOUNCES THE APPOINTMENT OF A NEW DIRECTOR ST. HELIER, JERSEY, CHANNEL ISLANDS, March 4, 2010 — DHT Holdings, Inc. (NYSE:DHT) announced today that it has appointed Einar Michael Steimler to its board of directors.The appointment of Mr. Steimler as a director, whichexpands the board from three to four independent directors, results from a rigorous process to identify prospective directors that will add valuable experience and insight to the board.Mr. Steimler is expected to join the company’s Audit, Compensation and Nominating and Corporate Governance Committees. This appointment will enable the board of directors to augment its commercial, operational and industry specific experience, particular within the tanker sector, where Mr. Steimler is a highly respected and well known industry executive. Mr. Steimler, age 62, continues to serve as chairman of Tanker (UK) Agencies, the commercial agent to Tankers International, managers of the world’s largest VLCC pool.He was instrumental in the formation of Tanker (UK) Agencies in 2000 and served as its CEO until end 2007.Today, the Tankers International pool operates 41 ships including those of some of the world’s largest tanker companies. Since 1998, Mr.
